 In the Matter Of MARSHALL FIELD & COMPANYandTEXTILE WORKERSORGANIZING COMMITTEECase No. C-1015.-Decided April 20,1939Wool and Cotton Textile and Rug Manufacturing Industries-Settlement:stipulation providing for compliance with theAct-Order:entered on stipula-tion-Complaint:dismissed as to four persons.Mr. Henry Shore,for the Board.Mr. B. C. Trotter,of Spray, N. C., andMr. J. C. B. Ehringhaus,of Raleigh,N. C., for the respondent.Mr. John A. Peel,of Roanoke, Va., for the Union.Mr. A. J. Toth,ofcounselto the Board..DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Textile WorkersOrganizing Committee, herein called the Union, the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Fifth Region (Baltimore, Maryland), issued its complaintdated February 20, 1939, against Marshall Field & Company, Spray,North Carolina, herein called the respondent, alleging that the re-spondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1), (3), and (5)and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.A copy of the complaint and noticeof hearing thereon were duly served upon the respondent and theUnion.Concerning the unfair labor practices, the complaint alleged, insubstance, that the respondent discharged and refused to reinstatefour named employees because of their membership and activity inthe Union; that the respondent has refused and continues to refuseto bargain collectively with the Union as the exclusive representativeof its employees in an appropriate unit for the purpose of collectivebargaining, although the Union was certified as such representativeby the Board on March 22, 1938; that the respondent demonstrated12 N. L.R. B., No. 44.345 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDto its employees its hostility to the Union by various methods; madestatements to discourage activity of its employees in the Union;attempted to influence its employees to vote against the Union inelections conducted by the Board; attempted to form, sponsor, andsupport labor organizations among its employees, and by the afore-said and other acts, interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.On February 27, 1939, the respondent filed its answer containing amotion to strike the allegations of interference in paragraph 4 ofthe complaint on the ground that they lacked the definiteness andparticularity required by the Board's Rules and Regulations.Theruling on the motion was reserved for the Trial Examiner. In itsanswer to the complaint, the respondent admitted the allegationsconcerning the nature and scope of its business but denied the allega-tions of unfair labor practices.Pursuant to notice, a fiearing was held at Spray, North Carolina,on March 2, 3, 4, 6, 7, and 8, 1939, before William R. Ringer, theTrial Examiner duly designated by the Board, at which the Boardand the respondent were represented by counsel, and the Union byitsRegional Director.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing upon theissues was afforded all parties.At the commencement of the hear-ing, the respondent renewed its motion to strike paragraph 4 of thecomplaint; this motion was denied by the Trial Examiner.Hisruling is hereby affirmed.On March 8, 1939, the Trial Examiner,on motion of the respondent, adjourned the hearing without objec-tion.Thereafter, the respondent, the Union, and counsel for theBoard entered into a stipulation in settlement of the case, subject tothe approval of the Board.This stipulation provides as follows :It is hereby stipulated and agreed by and among MarshallField & Company, Textile Workers Organizing Committee andHenry Shore, attorney for the National Labor Relations Board,as follows :1.Marshall Field and Company (hereinafter referred to asthe Company) is a corporation of the State of Illinois and wasincorporated in the year 1901.The Company is engaged inmanufacturing and retail selling.As part of its manufacturingoperations, the Company operates 12 plants.Nine of these arelocated in North Carolina, and among these are the following,namely, a Woolen Mill plant at Spray, North Carolina, whichis engaged in the manufacture of men's suitings, ladies' dressgoods, coating and blankets; a Rug Mill plant at Leaksville,North Carolina, which is engaged in the manufacture of rugs; a MARSHALL FIELD & COMPANY347Blanket Mill plant at Draper, North Carolina, which is engagedin the manufacture of blankets; a Sheeting Mill plant at Draper,North Carolina, which is engaged in the manufacture of sheet-ing,casingand pillow tubing; and a Bedspread killplant at Leaksville, North Carolina, which is engaged in themanufacture of bedspreads and yarns.During normal employ-ment periods, there are approximately 450 employees in theWoolen mill plant; approximately 550 employees in the RugMill plant; approximately 1,000 employees in the Blanket Millplant; approximately 570 employees in the Sheeting Mill plant:and approximately 385 employees in the Bedspread Mill plant.The total payroll covering these five plants, including both part-time and full-time employees, for the year 1938 was approxi-mately $2,100,000.00.More than 85 percent of the raw mate-rials used in the manufacture of the products at the Woolen Millplant, the Rug Mill plant, the Blanket Mill plant, the SheetingMill plant, and the Bedspread Mill plant respectively come froma number of states of the United States other than the State ofNorth Carolina.The Company also receives its manufacturedparts and other supplies from a number of other states of theUnited States other than the State of North Carolina.Theseraw materials, manufactured parts and supplies are shipped tothe said five plants by rail and trucks.For the years 1938, 1937and for sometime prior thereto, approximately 90% of theproducts manufactured by the Company at each of its five plantsinNorth Carolina, namely, theWoolen Mill plant, the RugMill plant, the Blanket Mill plant, the Sheeting Mill plant, andthe Bedspread Mill plant, are shipped to and sold in a largenumber of states of the United States other than the State ofNorth Carolina. In marketing its products manufactured ineach of the said five North Carolina plants, the Company usessalesmen, sells to jobbers, retailers and through departmentstores.The Company also advertises its products manufacturedin each of the five plants in newspapers, trade journals and inmarket centers.The Company also sells some of its productsmanufactured in some of the said five plants to the United Statesgovernment.In delivering the products which the Companymanufactures at each of its said five plants, the Company usesthe facilities of rail, express, water, freight and contractedtrucks.2.The Textile Workers Organizing Committee is a labor or-ganization as defined in Section 2 (5) of the National LaborRelations Act. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.On March 22, 1938 the National Labor Relations Boardcertified that the TextileWorkers Organizing Committee hadbeen designated and selected by a majority of all the employeesofMarshall Field & Company, excluding clerical, sales andsupervisory employees at each of its following five plants,namely, the Woolen Mill, the Rug Mill, the Bedspread Mill, theBlanket Mill and the Sheeting Mill, as their representative forthe purposes of collective bargaining, and pursuant to provisionsof Section 9 (a) of the National Labor Relations Act, TextileWorkers Organizing Committee has been certified as the ex-clusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours ofemployment and other conditions of employment.4.On the basis of the pleadings in this case, on the basis ofthe facts stipulated in paragraphs 1, 2 and 3 above, and on thebasis of this stipulation generally, and with the consent of theparties hereto, which is hereby given, waiving any and all fur-ther rights to a hearing and the making of findings of fact andconclusions by the National Labor Relations Board, the NationalLabor Relations Board may enter an Order in this case as hereinbelow set forth.5.The said Order shall provide as follows :(1)Marshall Field & Company, its officers, agents, successorsand assigns shall not interfere with, restrain or coerce its em-ployees in the exercise of their right to self-organization, toform, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection.(2)On the basis of paragraph 6 of the stipulation of whichthisOrder is a part, the cases of J. A. Lovick, C. W. Saul,Everett Nelson and Cooper Richardson are hereby dismissed.(3)Marshall Field & Company, its officers, agents, successorsand assigns shall not refuse to bargain collectively with theTextileWorkers Organizing Committee as the exclusive repre-sentative, as provided in Section 9 (a) of the National LaborRelations Act, of all its employees excluding clerical, sales andsupervisory employees, at each of its five plants, namely, theWoolen Mill, the Rug Mill, the Bedspread Mill, the Blanket Milland the Sheeting Mill in respect to rates of pay, wages, hoursof employment and other conditions of employment.(4)Marshall Field & Company, its officers, agents, successorsand assigns, shall refrain from insisting on the presence ofpersons other than those designated by either Marshall Field & MARSHALL FIELD & COMPANY349Company or the Textile Workers Organizing Committee as theirrespective representatives, as a condition of bargaining collec-tively with the Textile Workers Organizing Committee, as theexclusive representative, as provided for in Section 9 (a) of theNational Labor Relations Act, of all of its employees, excludingclerical, sales and supervisory employees at each of its five plants,namely, the Woolen Mill, the Rug Mill, the Bedspread Mill, theBlanket Mill and the Sheeting Mill, in respect to rates of pay,wages, hours of employment and other conditions of employ-ment.(5)Marshall Field & Company, its officers, agents, successorsand assigns, shall take the following affirmative action in orderto effectuate the policies of the National Labor Relations Act :a.Bargain collectively in good faith with the Textile WorkersOrganizing Committee as the exclusive representative, as pro-vided for in Section 9 (a) of the National Labor Relations Act,of all of its employees, excluding clerical, sales, and supervisoryemployees at each of its following plants, namely, the WoolenMill, the Rug Mill, the Bedspread Mill, the Blanket Mill andthe Sheeting Mill, in respect to rates of pay, wages, hours of em-ployment and other conditions of employment; with the under-standing that all those present at the bargaining negotiationsshall have been designated by either Marshall Field & Companyor TextileWorkers Organizing Committee as their respectiverepresentatives.b.Post notices immediately in conspicuous places at each ofits following five plants, namely, the Woolen Mill, the Rug Mill,the Bedspread Mill, the Blanket Mill and the Sheeting Mill, stat-ing (1) Marshall Field & Company, its officers, agents, succes-cessors and assigns, will not interfere with, restrain or coerce itsemployees in the exercise of their rights to self-organization, tobargain collectively through representatives of their own choos-ing and to engage in other mutual aid or protection; (2) Mar-shall Field & Company, its successors, officers, agents and assignswill bargain collectively in good faith with the Textile Work-ers Organizing Committee as exclusive representative of all ofits employees, excluding clerical, sales and supervisory employeesin each of its five plants, namely, the Woolen Mill, the Rug Mill,the Bedspread Mill, the Blanket Mill and the Sheeting Mill, inrespect to rates of pay, wages, hours of employment and otherconditions of employment, a majority of all said employees ineach of the said five plants having designated and selected theTextileWorkers Organizing Committee as such exclusive repre-sentative in an election ordered by the National Labor Rela- 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions Board; with the understanding that all those present atthe bargaining negotiations shall have been designated by eitherMarshall Field & Company or Textile Workers OrganizingCommittee as their respective representatives ; (3) such noticesshall remain posted for a period of at least 60 days.c.Notify the Regional Director for the Fifth Region withintwenty days from the service of this Order by a report in writ-ing setting forth further in detail the manner and form in whichit has complied with the said Order.6.TextileWorkers Organizing Committee agrees that as tothe cases of J. A. Lovick, C. W. Saul, Cooper Richardson andEverett Nelson, the National Labor Relations Board is herebyrequested to enter an order dismissing each of said cases, thesaid cases having been satisfactorily adjusted by negotiationsbetween Marshall Field & Company and Textile Workers Or-ganizing Committee.7.Marshall Field & Company consents to the entry of a decreeby the appropriate United States Circuit Court of Appeals en-forcing the Order of the National Labor Relations Board in theform set out in paragraph 5 above.8.This stipulation and the Order pursuant thereto shall be afinal and conclusive adjudication of all the facts and issues in-volved in the pleadings of this case.9.It is expressly understood and agreed that this stipulationis subject to the approval of the National Labor Relations Board.On March 15, 1939, the Board issued its order approving the abovestipulation,making it part of the record, and transferring the pro-ceeding to the Board for the purpose of entry of a decision and orderby the Board.Upon the stipulation and the entire record in the case, the Boardmakes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, an Illinois corporation, is engaged in manufac-turing and retail selling.As part of its manufacturing operations,the respondent operates 12 plants, 9 of which are located in the Stateof North Carolina.This case is concerned with the operations ofthe respondent at five of its plants in North Carolina, namely, itsWoolen Mill plant at Spray, North Carolina, engaged in the man-ufacture of men's suiting, ladies' dress goods, coating, and blankets;itsRug Mill plant at Leaksville, North Carolina, engaged in themanufacture of rugs; its Blanket Mill plant at Draper, North Caro- MARSHALL FIELD & COMPANY351lina, engaged in the manufacture of blankets; its Sheeting Mill plantat Draper, North Carolina, engaged in the manufacture of sheeting,casing, and pillow tubing; and its Bedspread Mill plant at Leaks-Ville,North Carolina, engaged in the manufacture of bedspreads andyarns.More than 85 per cent of the raw materials used in the man-ufacture of the products at the said five plants come from Statesother than the State of North Carolina.For the years 1937 and1938, approximately 90 per cent of the products manufactured bythe respondent at each of the said five plants were shipped to andsold in States other than the State of North Carolina.We find that the above-described operations of the respondentconstitute a continuous flow of trade, traffic, and commerce among theseveral States.II.THE ORGANIZATION INVOLVEDTextileWorkers Organizing Committee is a labor organizationaffiliated with the Congress of Industrial Organizations, admittingto membership employees of the respondent.III.REPRESENTATION OF A MAJORITY WITHIN AN APPROPRIATE BARGAININGUNITOn March 22, 1938, the Board certified that the Textile WorkersOrganizing Committee had been designated and selected by a ma-jority of all the employees of the respondent, excluding clerical, sales,and supervisory employees, at each of its following five plants,namely, theWoolen Mill, the Rug Mill, the Bedspread Mill, theBlanket Mill, and the Sheeting Mill, as'their representative for thepurpose of collective bargaining, and pursuant to provisions of Sec-tion 9 (a) of the Act, Textile Workers Organizing Committee hasbeen certified as the exclusive representative of all such employeesfor the purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.ORDERUpon the basis of the above stipulation, findings of fact, and theentire record in the case, and pursuant to Section 10 (c) of the Na-tionalLabor Relations Act, the National Labor Relations Boardhereby orders that the respondent, Marshall Field & Company,Spray, North Carolina, its officers, agents, successors, and assigns :1.Shall not :(a) Interfere with, restrain, or coerce its employees in the exerciseof their right to self-organization, to form, join, or assist labor or-ganizations,to bargain collectively through representatives of their 352DECISIONSOF NATIONAL LABOR RELATIONS BOARDown choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection;(b)Refuse to bargain collectively with the Textile Workers Or-ganizing Committee as the exclusive representative, as provided inSection 9 (a) of the National Labor Relations Act, of all of itsemployees, excluding clerical, sales, and supervisory employees, ateach of its five plants, namely, the Woolen Mill, the Rug Mill, theBedspread Mill, the Blanket Mill, and the Sheeting Mill in respectto rates of pay, wages, hours of employment, and other conditionsof employment.2.Shall refrain from insisting on the presence of persons otherthan those designated by either Marshall Field & Company or theTextileWorkers Organizing Committee as their respective repre-sentatives, as a condition of bargaining collectively with the TextileWorkers Organizing Committee, as the exclusive representative, asprovided for in Section 9 (a) of the National Labor Relations Act,of all of its employees, excluding clerical, sales, and supervisory em-ployees, at each of its five plants, namely, the Woolen Mill, the RugMill, the Bedspread Mill, the Blanket Mill, and the Sheeting Mill, inrespect to rates of pay, wages, hours of employment, and other condi-tions of employment.3.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Bargain collectively in good faith with the Textile WorkersOrganizing Committee as the exclusive representative, as providedfor in Section 9 (a) of the National Labor Relations Act, of all ofits employees, excluding clerical, sales, and supervisory employees ateach of the following plants, namely, the Woolen Mill, the RugMill, the Bedspread Mill, the Blanket Mill, and the Sheeting Mill,in respect to rates of pay, wages, hours of employment, and otherconditions of employment; with the understanding that all thosepresent at the bargaining negotiations shall have been designated byeitherMarshall Field & Company or Textile Workers OrganizingCommittee as their respective representatives;(b)Post notices immediately in conspicuous places at each of itsfollowing five plants, namely, the Woolen Mill, the Rug Mill, theBedspread Mill, the Blanket Mill, and the Sheeting Mill, stating :(1)Marshall Field & Company, its officers, agents, successors, andassigns, will not interfere with, restrain, or coerce its employees inthe exercise of their rights to self-organization, to bargain collec-tively through representatives of their own choosing, and to engagein other mutual aid or protection; (2) Marshall Field & Company,its successors, officers, agents, and assigns, will bargain collectively ingood faith with the Textile Workers Organizing Committee as ex- MARSHALL FIELD & COMPANY353elusive representative of all of its employees, excluding clerical,sales, and supervisory employees, in each of its five plants, namely,theWoolen Mill, the Rug Mill, the Bedspread Mill, the Blanket Mill,and the Sheeting Mill, in respect to rates of pay, wages, hours ofemployment, and other conditions of employment, a majority of allsaid employees in each of the said five plants having designated andselected the Textile Workers Organizing Committee as such exclusiverepresentative in an election ordered by the National Labor Rela-tions Board; with the understanding that all those present at thebargaining negotiations shall have been designated by either Mar-shall Field & Company or Textile Workers Organizing Committeeas their respective representatives; (3) Such notices shall remainposted for a period of at least sixty (60) days;(c)Notify the Regional Director for the Fifth Region withintwenty (20) days from the service of this Order by a report in writ-ing setting forth further in detail the manner and form in which ithas complied with this Order.AND IT IS FURTHER ORDERED that the complaint, in so far as itpertains to the cases of J. A. Lovick, C. W. Saul, Cooper Richard-son, and Everett Nelson, be, and it hereby is, dismissed.